Filed 12/18/20 P. v. Robinson CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                   A158749
 v.
  GUY DOUGLAS ROBINSON,                                        (Humboldt County
                                                               Super. Ct. No.
             Defendant and Appellant.
                                                             CR1805085)



                                       MEMORANDUM OPINION1
         On the date set for trial, August 2, 2019, defendant entered a change of
plea pursuant to a negotiated disposition. He pled guilty to one count of
continuous sexual abuse (Pen. Code, § 288.5, subd. (a)2) and one count of
committing a lewd act on a child (§ 288, subd. (a)). He also admitted an
allegation of substantial sexual conduct with the victims (§ 1203.066, subd.
(a)(8)). Four other charges of felony child sex crimes were dismissed, and
allegations that the victims were under the age of 14 and that defendant had




       This appeal is appropriately resolved by memorandum opinion in
         1

accordance with California Standards of Judicial Administration, section 8.1.
       All further statutory references are to the Penal Code unless
         2

otherwise indicated.

                                                               1
committed offenses on multiple victims (§ 667.61, subds. (j)(2), (e); § 1203.066,
subd. (a)(7)) were stricken.
         Defendant executed a felony plea waiver form. And the trial court
thereafter in open court duly reviewed the terms of the negotiated disposition
with defendant and his attorney, including confirming that as part of the plea
agreement defendant agreed to waive his right to appeal. The court’s
colloquy included the following exchange:
         “[Court]: Mr. Robinson, has anyone promised you anything other than
         what has been stated in open court in order to get you to enter into
         your plea?

         “[Defendant]: No, sir.

         “[Court]: Anyone threatened you or anyone close to you in order to get
         you to enter into that plea?

         “[Defendant]: No, sir.

         “[Court]: So you are entering your plea freely and voluntarily?

         “[Defendant]: Yes, sir.”

         The court, on completing its inquiry of defendant, found “the defendant
understands the nature of the allegations in the information, the possible
penalties and consequences of his plea, that he has freely and voluntarily
waived his constitutional rights” and that there was “a factual basis for the
plea.”
         The court then addressed the agreed-to waiver of the right to appeal:
         Court: “Do you understand, Mr. Robinson, that you are waving the
         right to appeal your negotiated disposition. Do you understand that?

         “[Defendant]: Yes.




                                         2
      “[Court]: In other words, you won’t have any appellate review of the
      ultimate disposition here. Do you understand that?

      “[Defendant]: Yes, sir.”

      Having taken defendant’s plea, the court continued the case several
times, at defendant’s request, for sentencing.
      When the matter was called for sentencing on September 12, defense
counsel stated at the outset that defendant had, the night before, informed
her that he wanted to make a motion to withdraw his plea. Counsel
represented: “[Defendant] feels that there was some issues with the plea
form. Additionally, he says that he was under duress at the time, largely
based on the circumstances surrounding the fact that he was in custody
facing life time and feels that the offer had been a bit coercive and felt that it
was to the point of overcoming his free will. He also is concerned that there
was some changes made to the plea form after he signed it.” The trial court
put the case over for defense counsel to review the matter and file a motion.
      On the morning of the rescheduled hearing, October 2, the defendant
filed his motion to withdraw his plea. His sole averred support for the motion
was as follows: “At the time of the August 2, 2019 plea, I was under duress to
take the District Attorney’s offer because I was facing life in prison and felt I
had no other choice to take the offer or be sentenced to life in prison. I now
understand that my plea does not allow me to go to trial and offer defenses on
my own behalf.”
      To give the prosecution time to review the motion, the court again
continued the motion hearing and sentencing.
      When the case was called on October 16, the prosecutor announced she
was prepared to respond orally to the motion and argued there was no good
cause shown and defendant had “simply changed his mind.” Defense counsel,

                                        3
after conferring with defendant, presented no argument and submitted on the
moving papers.
      The court also had before it the Probation sentencing report wherein
the probation officer described his interview with defendant as follows:
      “Defendant spoke to the offense in the present matter and stated he
      was not guilty and did not commit the offenses he was charged with.
      Defendant stated he knew that if he took the matter to trial, however,
      it would turn into a ‘he said/she said’ contest and he was sure the jury
      would side with the victim. He also stated he had no way of proving he
      did not commit the offenses, and so he took the plea deal that was
      offered him. Defendant explained that since he has been in custody, he
      has seen several people go to trial in sex offense cases believing that
      they will be vindicated, only to get sentenced to 100+ year prison terms.
      He commented, ‘I’m 60 years old. 22 years in prison is pretty much a
      life sentence for me anyway.’ ”

      The trial court, stating it saw nothing in the record that suggested “any
kind of undo duress or coercion that–that would justify the withdrawal of the
plea,” denied the motion. It then sentenced defendant to a 22-year prison
term in accordance with the agreed-to disposition.
      At the end of the hearing, the court reviewed post-sentencing matters,
including giving the standard advisement regarding appeal, including that
counsel could be appointed and a record prepared without cost, but then
pointed out it “believe[d] [defendant] waived his appellate rights.” The
prosecutor confirmed, “He did, your Honor,” whereupon the court made a
“notation of that.”
      A week later, on October 22, defendant filed a notice of appeal without
requesting a certificate of probable cause.
      Six months later, on May 5, 2020, defendant filed an amended notice of
appeal, this time with a request for a certificate of probable cause, which was
granted. Defendant now averred:


                                       4
      “When I entered my plea of guilty on August 2, 2019, I was
      overwhelmed with anxiety and pressure in that, although I had denied
      the charges, I was obsessed with the thought that the jury could believe
      the sympathetic minors and I would be convicted and sentenced to life
      in prison. I could not clearly and sufficiently evaluate the evidence
      against me nor was I able to recall that during my interviews with
      police that I repeatedly offered to take a lie detector test and submit to
      DNA testing. Also, since the alleged actions occurred many years ago,
      there was no medical/forensic evidence to support the allegations.

      “I was ignorant of how important these factors would be during a jury
      trial and was mistaken about my chances of an acquittal at trial. All of
      these factors resulted in my being unable to exercise my free will and
      judgment when forced to decide whether or not to plead guilty or face
      life imprisonment. I now realize the decision to enter the plea was
      based upon all these factor[s] which overcame my rational thought
      process, and wish to withdraw the plea and proceed to jury trial.”

      The Attorney General first maintains defendant waived his right to
appeal the denial of his motion to withdraw his plea. Defendant disputes
that is the case, as his motion was a post-plea matter not included within the
waiver. We need not, and do not, decide this issue, however, as we conclude
the trial court did not abuse its discretion in denying defendant’s motion.
      Section 1018 provides, in part, “On application of the defendant at any
time before judgment . . . , the court may, . . . for a good cause shown, permit
the plea of guilty to be withdrawn and a plea of not guilty substituted.” The
defendant has the burden to show, by clear and convincing evidence, that
there is good cause for withdrawal of his or her guilty plea. (§ 1018; People v.
Cruz (1974) 12 Cal.3d 562, 566 [“But good cause must be shown by clear and
convincing evidence.”].) “To establish good cause to withdraw a guilty plea,
the defendant must show by clear and convincing evidence that he or she was
operating under mistake, ignorance, or any other factor overcoming the
exercise of his or her free judgment, including inadvertence, fraud, or duress.


                                       5
[Citation.] The defendant must also show prejudice in that he or she would
not have accepted the plea bargain had it not been for the mistake.” (People
v. Breslin (2012) 205 Cal.App.4th 1409, 1416 (Breslin).) “However, ‘[a] plea
may not be withdrawn simply because the defendant has changed his mind.’ ”
(People v. Huricks (1995) 32 Cal.App.4th 1201, 1208 (Huricks); accord, People
v. Simmons (2015) 233 Cal.App.4th 1458, 1466 [“it is settled that good cause
does not include mere ‘buyer’s remorse’ regarding a plea deal”].) A defendant
must demonstrate that he was pressured into the plea by more than the
pressure experienced by “every other defendant faced with serious felony
charges and the offer of a plea bargain.” (Huricks, at p. 1208.)
      The record here shows no more than a defendant, who on the day set
for trial, faced a choice between proceeding forthwith in front of a jury and
accepting a plea offer. As the trial court observed, defendant faced “a difficult
decision.” But it is the kind of decision defendants facing multiple serious
felony charges invariably face, and it is not the kind of “duress” and perceived
lack of “choice” that establishes good cause for the withdrawal of a plea.
(Huricks, supra, 32 Cal.App.4th at p. 1208.)
      Indeed, defendant implicitly concedes that the evidence he put before
the trial court in support of his motion—namely the two sentences in his
declaration we have quoted above—fails to establish good cause, as he focuses
largely on his probable cause statement.
      However, his request for a certificate of probable cause was not part of
the record that was before the trial court when it ruled on defendant’s
motion. Moreover, the request was essentially an embellished assertion that
defendant was extremely anxiety ridden about going to trial and, as a
consequence, his free will was overcome. Further, the specific points
defendant made in his request—that he had denied the charges, and offered


                                       6
to take a lie detector test and to submit to DNA testing—had already been
aired only five months earlier during the preliminary hearing.3 Defendant
was represented by the same public defender at the preliminary hearing,
during the plea negotiations, and in connection with preparing the motion to
withdraw the plea.4 Thus, defendant’s asserted “ignoran[ce]” of the
significance of “these factors” is, again, simply further embellishment of his
anxiety on the date of trial. Notably, defendant did not make any claim in
the trial court that he should be allowed to withdraw his plea due to
ineffective assistance of counsel. Nor has he advanced any such claim on
appeal. (Cf. Breslin, supra, 205 Cal.App.4th at pp. 1419–1420 [rejecting
challenge to order denying motion to withdraw plea based in part on alleged
ineffective assistance of counsel].)
      We therefore conclude the trial court did not abuse its discretion in
denying defendant’s motion to withdraw his plea. (See People v. Ravaux
(2006) 142 Cal.App.4th 914, 917–918 [no abuse of discretion where defendant
“indicated numerous times that he understood the consequences of the guilty
plea and the rights he was waiving,” he “completed the plea form, attesting
that he understood and accepted fully the plea agreement and the rights he
was required to waive in order to accept the deal,” and while in front of the
court, “was again apprised of his rights, informed of the consequences of a




      3  The testimony at the preliminary hearing was not that defendant
unequivocally denied the charges, but that he made statements like, “ ‘I don’t
think I could have done this’ ” and “ ‘I don’t see myself doing anything like
that; but when you’re to the point where you’re falling down drunk, people do
stupid things.’ ”
      4In light of a trial conflict, a different public defender appeared at the
continued hearing on the motion to withdraw.

                                        7
guilty plea, and advised by counsel” and “acknowledged and answered
affirmatively to each of the court’s explanations before entering his plea”].)
                                DISPOSITION
      The judgment is AFFIRMED.




                                        8
                                  _________________________
                                  Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Sanchez, J.




A158749, People v. Robinson

                              9